Citation Nr: 0321300	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-21 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ankle 
sprain.

4.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1966 to October 
1968, including service in Vietnam.  The appellant also 
served during the Persian Gulf War as a member of the 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board has carefully considered the record in this matter, 
and has determined that this case must be remanded for 
further development of the record and  readjudication.


REMAND

The appellant is seeking service connection for hearing loss 
and tinnitus, a right ankle sprain, and for a disorder which 
he characterizes as involving his "nerves."

The record reflects that the appellant apparently has had 
service with the Louisiana National Guard since his October 
1968 discharge from active duty.  However, although the 
appellant has submitted extracts from his service medical 
records from the period of his active Vietnam service, his 
complete service medical records have not been located.  

Under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), VA is to attempt to obtain relevant records in 
the possession of the Government, and the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A § 5103A(b) (West 2002).  Because the 
RO has not ascertained whether the records exist, this matter 
will be remanded.    

As to his hearing loss and tinnitus claim, the record 
reflects that the appellant served in Vietnam and was an 
artillery cannoneer for the entirety of his tour.  Although 
his separation physical examination from that period of 
service, dated in October 1968, reflects that he was 
discharged with normal hearing, he has reported that since 
leaving Vietnam, he has experienced ringing in the ears and 
loss of hearing.  

The appellant is plainly competent to report that he has had 
continuous symptoms of hearing loss and tinnitus since his 
October 1968 discharge.  Savage v. Gober, 10 Vet. App. 488 
(1997).  Further, because the appellant had a combat-related 
military occupational specialty in Vietnam, it appears that 
his claim should be adjudicated under the provisions of 38 
U.S.C.A § 1154(b), providing that in the case of veterans who 
engaged in combat with the enemy, VA must accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  Id.  

In sum, because the appellant has competently related that he 
has a current disability and he was presumably exposed to 
noise trauma in Vietnam, a VA medical examination is 
necessary to adjudicate this claim.  38 U.S.C.A § 5103A(d); 
Charles v. Principi, 16 Vet. App. 370 (2002);

Similarly, the extract of the appellant's service medical 
record as he submitted reflects that he was treated in 
February 1967 for a right ankle sprain.  Broadly construed 
and presumed credible, the appellant's pleadings suggest 
continuing right ankle pain since the February 1967 incident.  
For the reasons that are stated above, the appellant will 
also be afforded a medical examination to ascertain whether 
he has a right ankle sprain disability that is related to the 
in-service treatment.  

The appellant has also related that he has a nervous problem 
that is related to his inability to his hearing difficulties.  
As noted, the appellant appears to be a combat veteran, 
although he has not undergone a VA examination to ascertain 
if he has a psychiatric disorder.  Further in this regard, if 
the appellant's hearing loss and/or tinnitus is found to be 
service connected, the appellant's assertion raises the issue 
of whether his claimed psychiatric disorder is etiologically 
related to the hearing disability.  A VA medical examination 
will therefore be ordered and readjudication undertaken by 
the RO.

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  Contemporaneous with its effort in 
paragraph 1, the RO should request that 
the appellant provide a statement as to 
all of the active military and National 
Guard organizations of which he was a 
member, as well as the tours of duty of 
such service, including his service 
during the Persian Gulf war.  The 
appellant must be requested to provide 
the unit listing of the individual 
organizations to which he was assigned.  
Following the appellant's response, the 
RO must contact the individual 
organizations to ascertain whether these 
organizations are in possession of the 
appellant's complete service medical 
records.  

3.  After, and only after the results of 
the inquiries specified above are 
obtained, the RO should afford the 
appellant a comprehensive medical 
examination, or examinations, conducted 
by a qualified physician, to ascertain if 
the appellant has any of the disabilities 
claimed and whether they are related to 
any incident of his active military 
service.  

a.  An audiological examination, to 
ascertain if the appellant has 
hearing loss and/or tinnitus that is 
related to any period of active 
service;

b.  An orthopedic examination, to 
ascertain if the appellant has any 
disability that is related to his 
right ankle trauma sustained while 
on active duty in February 1968 and;

c.  A psychiatric examination, to 
ascertain whether the appellant has 
any mental disorder that is related 
to any incident of his active 
military service or to his claimed 
hearing impairment.   

The appellant's claims folder, and a copy 
of this remand, must be reviewed by the 
examiners in conjunction with the 
examinations, and the examiners must 
acknowledge this receipt and review in 
any reports generated as a result of this 
remand.  The examiners must state the 
medical basis for the opinions rendered 
in the reports that address the above 
matters.  
  
4.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



